DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Lee and Erikson Squier on 14 May 2021.
The application has been amended as follows:
The claims have been amended as follows:

	32.	(Canceled).
	33.	(Canceled).
	34.	(Canceled).
	35.	(Canceled).
	44.	(Canceled).

Response to Amendment
3.	According to the Supplemental Amendment, filed 28 April 2021, the status of the claims is as follows:

Claims 47-50 are new; and
Claims 1-20 are cancelled.

4.	The rejection of claims 1-20 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shin et al, U.S. Patent Application Publication No. 2002/0161288 A1 (“Shin”), the provisional rejection of claims 1-20 under 35 U.S.C. 101 as claiming the same inventions as that of claims 1-20 of copending Application No. 17/161,463, the rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,314,196 B2, claims 1-10 of U.S. Patent No. 9,918,668 B2, and claims 1-20 of U.S. Patent No. 10,742,793 B2, are rendered moot in view of the Amendment, filed 28 April 2021, which cancelled the claims.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 21 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 35, 45, and 49 of U.S. Patent No. 11,000,213 B2, and claim 10 of U.S. Patent No. 10,617,336 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the prior patented claims, where the differences in scope are obvious variants of on another.
Terminal Disclaimer
8.	The terminal disclaimer filed on 14 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 11,000,213 B2, and U.S. Patent No. 10,617,336 B2, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons For Allowance
9.  	The rejections of claims 21 and 43 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,000,213 B2 and U.S. Patent No. 10,617,336 B2 are withdrawn in view of the terminal disclaimer filed on 14 May 2021.
10.	Claims 21-31, 36-43, and 45-50 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 21-31 and 36-42, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 21, including the following, in combination with all other limitations of the base claim:
a processor programmed to calibrate sensor data based at least in part on prior calibration information generated before insertion of the transcutaneous electrochemical glucose sensor in the host,…
wherein the prior calibration information comprises prior sensitivity information associated with the transcutaneous electrochemical glucose sensor, and 
wherein the processor is programmed to calibrate the sensor data without a need for a reference glucose concentration measurement obtained after insertion of the in vivo portion of the transcutaneous electrochemical glucose sensor.

As to Claims 43 and 45-50, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 43, including the following, in combination with all other limitations of the base claim:

wherein the prior calibration information comprises prior sensitivity information and drift information associated with the transcutaneous electrochemical glucose sensor, and 
wherein the processor is programmed to calibrate the sensor data without a need for a reference glucose concentration measurement obtained after insertion of the in vivo portion of the transcutaneous electrochemical glucose sensor.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        05/19/2021